DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to AFCP 2.0 filed on October 22, 2021.
Claims 1, 3-11 and 13-20 are pending.
Claims 1, 8, 11 and 18 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry Shikani on November 4, 2021.

With regard to claims 1 and 11 amendments to the independent claims have been authorized in order to place the respective claims in condition for allowance.  The amendments to the aforementioned claims are as follows:

1. (Currently Amended) A processor implemented method for declarative modeling of at least one process for automation, comprising:

extracting, via the one or more hardware processors, at least one feature associated with the at least one process by defining at least one process definition to obtain a declarative model, wherein the at least one feature corresponds to at least one of: (1) metadata, (11) control information, (iii) parameters, (iv) data entities, (v) security information, (vi) process model, and (vii) user- interaction points subsections, wherein the at least one feature associated with the at least one process executes the at least one process in an automated way by auto-generating screens, providing insights into the at least one process execution, controlling the at least one process execution and interacting with a plurality of users for the at least one process under automation;
generating, via the one or more hardware processors, an automation code specific to the at least one process to be automated based on the process definition, wherein the generating considers historical execution of the at least one process and related execution data for handling request for the at least one process execution;
validating, via the one or more hardware processors, the declarative model of the at least one process with the generated automation code to obtain a process automation package;
provisioning, via the one or more hardware processors, the declarative model to access the process automation package to obtain a plurality of specific roles associated with the at least one process, wherein the process automation package comprises (i) the process definition, and (ii) a process automation code as a single distributable entity;

dynamically monitoring, via the one or more hardware processors, the plurality of states associated with the process execution and automatically triggering at least one action associated with the plurality of states of the process execution in the process automation platform, wherein the plurality of states of the process execution corresponds to at least one of (i) failed, (11) stopped, and (iii) completed, wherein if the state of the process execution is failed, then the associated action is identifying root cause of failure and take corrective action, and wherein if the state of the process execution is stopped, then the associated action is working with a user to understand cause of stoppage of execution without completion and check for one or more new changes to the at least one process, and providing a security controlled user interface with no limit on schema and number of the data entities to be managed for the at least one process execution and dynamically validating the data entities based on a declaration schema of the data entities.

11. (Currently Amended) A system (100) to declarative model at least one process for automation, wherein the system comprising:
a memory (102) storing instructions;
one or more communication interfaces (106); and

receive, a request to automate the at least one process;
	extract, at least one feature associated with the at least one process by defining at least one process definition to obtain a declarative model, wherein the at least one features corresponds to at least one of: (i) meta-data, (11) control information, (111) parameters, (iv) data entities, (v) security information, (vi) process model, and (vii) user-interaction points subsections, wherein the at least one feature associated with the at least one process executes the at least one process in an automated way by auto-generating screens, providing insights into the at least one process execution, controlling the at least one process execution and interacting with a plurality of users for the at least one process under automation; 
generate, an automation code specific to the at least one process to be automated based on the process definition, wherein the generation of the automation code considers historical execution of the at least one process and related execution data for handling request for the at least one process execution; 
validate, the declarative model of the at least one process with the generated automation code to obtain a process automation package; 
provision, the declarative model to access the process automation package to obtain a plurality of specific roles associated with the at least one process, wherein the process automation package comprises (1) the process definition, and (ii) a process automation code as a single distributable entity; 

and dynamically monitor, the plurality of states associated with the process execution and automatically triggering at least one action associated with the plurality of states of the process execution in the process automation platform, wherein the plurality of states of the process execution corresponds to at least one of (1) failed, (i1) stopped, and (iii) completed, wherein if the state of the process execution is failed, then the associated action is identifying root cause of failure and take corrective action, and wherein if the state of the process execution is stopped, then the associated action is working with a user to understand why the execution is stopped without completion and check for any new changes to the process, wherein a security-controlled user interface is provided with no limit on schema, and number of the data entities to be managed for the at least one process execution and dynamically validating the data entities based on a declaration schema of the data entities.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “wherein the at least one feature associated with the at least one process executes the at least one process in an automated way by auto-generating screens, providing insights into the at least one process execution, controlling the at least one process execution and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
November 4, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191